THOMAS W. MINGUSKE, Petitioner, v. COMMISSIONER OF INTERNAL REVENUE, Respondent.Minguske v. CommissionerTax Ct. Dkt. No. 1180-96United States Tax CourtT.C. Memo 1997-573; 1997 Tax Ct. Memo LEXIS 657; 74 T.C.M. (CCH) 1482; December 29, 1997, Filed *657  Decision will be entered for respondent.  Lynn M. Brimer and Eric R. Skinner, for respondent. Thomas W. Minguske, pro se.  LARO, JUDGE.  LAROMEMORANDUM FINDINGS OF FACT AND OPINIONLARO, JUDGE: Petitioner petitioned the Court to redetermine respondent's determinations with respect to his 1992 and 1993 Federal income taxes. Respondent determined the following income tax deficiencies and additions thereto:Additions to TaxSec.Sec.YearDeficiency6651(a)(1)66541992$ 43,505$ 10,376$ 1,011199345,09711,274--We must decide whether to sustain these determinations. We hold in respondent's favor. Section references are to the Internal Revenue Code in effect for the subject years. Rule references are to the Tax Court Rules of Practice and Procedure.FINDINGS OF FACTSome of the facts have been stipulated. These stipulations and the exhibits submitted therewith are incorporated herein by this reference. Petitioner resided in Charlotte, Michigan, when he petitioned the Court.Petitioner did not file a Federal income tax return for either of the subject years. During those years, petitioner was a licensed dentist, and he operated a dental practice as*658  a sole proprietor. During 1992, petitioner received the following amounts of money for his dental services: PayerAmountDelta Dental Plan of Michigan$ 79,682The Travelers4,682Aetna Life Insurance Co.6,488Metropolitan Life Insurance Co.5,634SET, Inc.1,644Blue Cross Blue Shield of Michigan5,537Prudential Insurance Co. of America1,960Phoenix Home Life Mutual655Delta Dental Plan of California2,638Alexis, Inc.1,957Spartan Motors6,592Oxyfresh USA, Inc.798Connecticut General Life Insurance Co.2,104Continental Assurance Co.624John V. Carr & Son640Meijer, Inc.1,190Michigan Employee Benefit Services628Team One Chevrolet936Robert Sinto Corp.1,090United Health and Life Insurance1,460Farmers Insurance Exchange4,374Total131,505In 1992, petitioner also received a $118 refund for income taxes paid to the State of Michigan in the prior year. Petitioner filed a 1991 Federal income tax return.During 1993, petitioner received the following amounts of money for his dental services:PayerAmountDelta Dental Plan of Michigan$ 76,811The Travelers5,114Aetna Life Insurance Co.5,699Metropolitan Life Insurance Co.2,898SET, Inc.1,000Blue Cross Blue Shield of Michigan4,726Prudential Insurance Co. of America5,168Phoenix Home Life Mutual1,345Delta Dental Plan of California854Alexis, Inc.1,161Spartan Motors7,707Cigna Health Care Benefits2,871Healthcare Service Corp.2,901Group Administrators Ltd.758Michigan Mutual Insurance Co.925Lansing Community College715Blue Care Inc.840Accident Fund of Michigan1,780American Medical Security879Fortis Benefits Insurance Co.952Total125,104*659  In 1993, petitioner also realized bartering income of $50 from a transaction with Trade Network, Inc.OPINIONPetitioner did not file an income tax return for either year in issue, and respondent determined that petitioner was liable for the above-mentioned deficiencies and additions thereto. Petitioner must prove respondent's determinations wrong. Rule 142(a); .Petitioner has not introduced any evidence that rebuts the evidence submitted in support of respondent's determination of the income tax deficiencies and additions thereto. Instead of attempting to challenge the merits of respondent's determinations, petitioner chooses to rely on shopworn assertions as to the validity of the Federal income tax system. All of petitioner's arguments are similar to rejected arguments of other taxpayers who have previously petitioned this Court in protest of their liability for Federal income tax. Petitioner's assertions in this case are characteristic of the tax-protester rhetoric that has been universally rejected by this and other courts. We will not painstakingly address petitioner's assertions as to the validity *660  of the Federal income tax system "with somber reasoning and copious citation of precedent; to do so might suggest that these arguments have some colorable merit." . Suffice it to say that petitioner is subject to Federal income tax during the relevant years, and we sustain respondent's determinations.To reflect the foregoing,Decision will be entered for respondent.